Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 1 of 12




  EXHIBIT A
          Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 2 of 12
                                                                                          |HAO WATATU WITH OTHMANUNITE                 US009814988B2

(12) Haque
     Unitedet alStates
                .
                       Patent                                                                                     (10) Patent No.: US 9 ,814,988 B2
                                                                                                                  (45) Date of Patent: Nov . 14 , 2017
(54 ) GAMES CONSOLE ADAPTOR UNIT                                                                       (58 ) CPC
                                                                                                             Field .of   Classification Search
SË
(75 ) Inventors : Shaheedur Reza Haque , London (GB );
                     Gerard Anthony Brian Keating, Rhu
                     (GB ); David Cecil Robinson ,
                    Maidenhead (GB ); Richard Andrew                                                   ( 56 )
                                                                                                                    ....... A63F 13 / 95 ; A63F 13/02 ; A63F
                                                                                                                                            ( Continued )
                                                                                                                                         References Cited
                                                                                                                                                                       13 / 338 ;
                                                                                                                                                   A63F 2300 /409; HO4N 7 / 173;


                 Morrell, Berkshire (GB )                                                                                           U . S. PATENT DOCUMENTS
(73 ) Assignee : Alcatel Lucent, Boulogne-Billancourt                                                              6 ,599 , 194 B1 * 7 /2003 Smith et al. ................... 463/30
                     (FR )                                                                                          7 , 124 ,938 B1 * 10 / 2006 Marsh ......       ........... 235 /382
( * ) Notice:        Subject to any disclaimer, the term of this                                                                       (Continued )
                     patent is extended or adjusted under 35                                                                  FOREIGN PATENT DOCUMENTS
                     U . S . C . 154 (b ) by 2815 days .
                                                                                                                                    0 461 910 A2    12 / 1991
(21) Appl. No.:              10 /537,175                                                                EP                          0 794 669 A2     9 / 1997
                                                                                                                                            (Continued )
( 22 ) PCT Filed :           Oct. 24 , 2003
(86 ) PCT No.:               PCT/GB03/04596                                                                                          OTHER PUBLICATIONS
       $ 371 (c )( 1 ),                                                                               “ Win TV-USB and WinTV -USB -FM Specifications” , 2002 , Haup
       ( 2 ), ( 4 ) Date : Jun . 15 , 2006                                                            pauge Computer Works, Inc. available at < http ://www .hauppauge .
                                                                                                       com /html/usb _ data .htm > *
(87 ) PCT Pub . No.: W02004 /050202                                                                                                         (Continued )
       PCT Pub . Date : Jun . 17 , 2004                                                                Primary Examiner — Werner Garner
(65)                Prior Publication Data                                                             (74 ) Attorney, Agent, or Firm — Fay Sharpe LLP
       US 2006 /0252545 A1 Nov. 9, 2006                                                                (57)                    ABSTRACT
( 30 )        Foreign Application Priority Data                                                        An adaptor is provided for a games console which allows
                                                                                                      users to gain access to interactive television services through
                                                                                                      the games console . The adaptor includes a television tuner
   Dec. 2 , 2002 (GB ) .......... ...................... 0228072 .5                                    for receiving broadcast television channels, a communica
(51) Int. Cl.                                                                                          tions controller which controls communications between the
       A63F 13/95                  (2014 . 01)                                                        adaptor and the games console and an interface for inter
       H04N 21/414                                                                                    facing the adaptor to the games console . In a preferred
                                   ( 2011. 01)                                                        embodiment, the adaptor also includes a hard disc for storing
                             ( Continued )                                                             video data and for storing game history data . The adaptor
(52 ) U .S . CI.                                                                                      may also include a modem via which the user can gain
       CPC ...........       A63F 13 /95 (2014 .09 ); A63F 13 /02                                     access to remote servers connected to a data network .
                              (2013 .01); H04N 7/ 173 (2013.01 );
                             (Continued )                                                                                           25 Claims, 3 Drawing Sheets
                                                                                                                             - 35
                                                       ROM
                                                     TELEVISION
                                                      ANTENNA


                                                      TO / FROM
                                                                   TUNER
                                                                      AU
                                                                     CPU
                                                                                          MEMORY
                                                                                          DECRYPTION: 49
                                                                                           ENCRYPTION : 53
                                                                                                           9
                                                                                                           REMOTE
                                                                                                          CONTAOLZ
                                                                                                  51 INTERFACE
                                                                                                                          REMOTE
                                                                                                                          CONTROL


                                                        DATA
                                                      NETWORK      ADSL E
                                                                                            COMPILERI
                                                                                            ???? CUMMIS
                                                                                        1 . 99
                                                                                                           _ 98
                                                                                                    ??????H71
                                                                   MODEM                TCONTROLLERTI
                                                                    39
                                                                    396
                                                                            6-
                                                                            DISC
                                                                                        . SMART
                                                                                            CARD
                                                                                           READER
                                                                                  43 - SMART CARD
                                                                                   41 - + KEYT
                                                                                  53 - 71REY2
                                                                                                              GC
                                                                                                           INTERFACE
                                                                                                                     57

                                                                                                                  - 59
                                                                                                                         PERSONAL
                                                                                                                         COMPUTER

                                                                                  54 - 7- KEY3
                                                                            97                            AU
                                                                                       MEMORY 1 - 63KK INTERFACE 61
                                                         ??
                                                      TELEVISION       TV           CONTROLLER _ 95
                                                                                   rWER *
                                                                    INTERFACE IL BROWSER - 89
                                                                                 - VIDEO LES   GAME
                                                                               | PLAYER _ * < INTERFACES
                                                                                       ( SECRET_ :+ 73
                                                                                 CPU          GAME CONTROLLER
                                                                                                 INTERFACE
         Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 3 of 12


                                                         US 9,814 ,988 B2
                                                              Page 2

(51) Int. Ci.                                                         ( 56 )                  References Cited
      H04N 21/478                (2011 .01)                                           U . S . PATENT DOCUMENTS
      H04N 21/41                (2011.01)
      H04N 21/ 4405             ( 2011 .01)                             2002 /0007357 A1* 1/2002 Wong et al. ..                               707 / 1
                                                                       2002/0086724 A1 *       7 /2002 Miyaki et al. ......... ..... ....     463 / 9
      H04N 21/4782              ( 2011. 01)                             2002/0169973 A1* 11/2002 Kim et al. ..                              713 / 193
      H04N 21/ 426              ( 2011. 01)                             2003/ 0027637 A1* 2 /2003 Sato .........                        .. 463/ 42
      H04N 21/418               (2011.01)                                          FOREIGN PATENT DOCUMENTS
      H04N 77173                (2011.01 )
      A63F 13/98                ( 2014 .01)                           GB               1 591 290            6 / 1981
                                                                                       2 086 115 A           5 / 1982
      A63F 13 / 338             ( 2014 .01 )                          GB               2 141 907 A           1 / 1985
(52 ) U .S . CI.                                                      GB             2 244 896 A           12 / 1991
      CPC ....... H04N 21/4104 (2013 .01); H04N 21/414                GB             2 253 325 A             9 / 1992
                                                                      GB              2 286 954 A            8 / 1995
                ( 2013 .01 ); H04N 21/4181 ( 2013 .01); H04N          WO           WO 01/ 36061 Al          5 / 2001
            21/ 42676 ( 2013 .01); H04N 21/ 4405 ( 2013 .01);
                  H04N 21/4781 (2013 .01); H04N 21/4782                               OTHER PUBLICATIONS
                  ( 2013 .01) ; A63F 13 / 338 ( 2014 .09); A63F
                                               2300 /409 ( 2013.01)   FWIFFO : “ Linksys WCF11 Instant Wireless Network CF Card
(58 ) Field of Classification Search                                  Linksys" [Online ] Nov . 9, 2002 (Nov. 9 , 2002 ), Game Over
      CPC ............. HO4N 21 /4104 ; H04N 21/ 414 ; H04N           Magazine Retrieved from the Internet: URL : http ://www . game- over.
                           21/4181; H04N 21/42676 ; H04N              net/reviews.php ? page = features & id = 83 > ; 3 pages.
                 21/4405; HO4N 21/4781 ; H04N 21 /4782                EBU Project Group B /CA : “ Functional model of a conditional
                                                                      access system ” ;EBU Technical Review , Winter, 1995 , 14 pages .
      USPC                     ...... ....... 463 /30 - 31, 39 - 47
      See application file for complete search history .              * cited by examiner
Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 4 of 12


  atent       Nov . 14 , 2017     Sheet 1of3         US 9, 814 ,988 B2




                                           FIG. 1



                                 15Y3
                                   ~
  MEDIA
       47                            -1
                                    ??mi    -9-1
 SERVER 17         ? 19         | ? BIG     -1-1
                                  | 5-1 7-1
                    DATA                       Y?? 3-2
                 NETWORK
                                               ?TVHGC@" c -921-2
   GAME                                        27
                                               5- - 2
  SERVER
  Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 5 of 12


    atent             Nov. 14 , 2017                Sheet 2 of 3               US 9 ,814 ,988 B2

                                                                   - 37              - 35
  FROM
TELEVISION
 ANTENNA


TO / FROM
                TV
              TUNER

                 CPU
                     AU
                          31

                               47           MEMORY
                                           DECRYPTIONIT 49
                                           ENCRYPTION _53
                                             NOVA
                                                             REMOTE

                                                                   *    REMOTE
                                                             CONTROL KZ CONTROL
                                                 751 INTERFACE

  DATA
NETWORK                                     COMPITER398
              ADSL
              MODEMI                       EGC COMMS 171
                                           CONTROLLERT
                                                 - -

               39                             SMART
                          |HARD
                                              CARD             GC 757
                            DISC
                                             READER
                                                            INTERFACE

                                           SMART CARD                          PERSONAL
                                    417 KEY1                                   COMPUTER
    FIG . 2                         53 + KEY2
                                    54        KEY3
                          - 91            MEMORY 763                      AU        61
    ??                                                              INTERFACE
 TELEVISION          TV                  CONTROLLER - 95
              INTERFACE                     WEB - 289                           E7
                                     ·í BROWSER                                          97

                                       P1 SECRET
                                           LEASE _1:47365              GAME
                                                                    INTERFACE

                                                                          99
                                                             103
                               CPU             GAME CONTROLLER
                                                      INTERFACE
                                                                   101
  Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 6 of 12


         atent                         Nov. 14 , 2017   Sheet 3 of 3                        US 9 ,814 , 988 B2



                ??
                    BWROEWSBER
          87
                        MPEG DECODER

  73
  —
           85



          83
          83
          -
                       DECRYPTION ENGINE
                                                        TV
                                                        TO
                                                               94
                                                                    FROM
                                                                    /
                                                                    TO
                                                                        PVINLTEARDPYETOR
                                                                     HTML

                                                             INTERFACE JAVSCRIPT RESPONEGNRATO
                                                              "
                                                                                     WITH
      S?ECRET CODEWRDG|ENRATOR
                               VEDNICARDYTPEAOD                          HTMLREC IVER                AU
                                                                                                     TO



3
.
FIG
          81           KDECREYPTYIONUREQNISTNG           4
                                                         .
                                                         FIG
                                                                       1




                                                                       AU
                                                                       FROM

                TO AU
                FROM
                /
          Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 7 of 12


                                                      US 9,814 ,988 B2
         GAMES CONSOLE ADAPTOR UNIT                                    connected to a remote game server 21 via the adaptor unit 3
                                                                       and the data network 19 . This allows the downloading of
         BACKGROUND OF THE INVENTION                          games and the like from the games server 21 to the games
                                                              console 7 for play out with the user.
   The present invention relates to an adaptor unit for use 5 Adaptor Unit and Games Console
with a games console. The invention has particular, although    FIG . 2 is a block diagram illustrating in more detail the
not exclusive relevance to an adaptor unit which connects to main components of the adaptor unit 3 and the games
the games console and which increases the functionality of console 7 . As shown, the adaptor unit 3 includes a television
the games console .                                         tuner 31 for receiving video signals from the overhead
   Various games consoles have been proposed which con - 10 satellite 13 or the broadcast transmitter 11 via the television
nect to a television set and which allow users to play game            aerial 15 . The adaptor unit 3 also includes an ADSL modem
products which can be bought for the console. Examples of so33 that for connecting the adaptor unit 3 to the data network 19
                                                                         the adaptor unit 3 can receive video data from the
this type of games console include the Sony Playstation , the
Nintendo Game Cube or Microsoft 's Xbox .                        remote  media  server 17 . The ADSL modem 33 can also
                                                              15 transmitmessages received from a user via a remote control
            SUMMARY OF THE INVENTION                             35 and a remote control interface 37, back to the remote
                                                                 media server 17 . These user requests may be requests to
   One aim of the present invention is to provide an adaptor download or stream a specific video file or to control the
unit for a games console which includes television signal streaming of an existing file being received . The adaptor unit
receiving circuitry and which allows the games console to 20 3 also includes a hard disk 39 into which received video files
function as an interactive television receiver.              can be recorded for subsequent play out to the user on the
   In one embodiment, an adaptor is provided for a games television 5 . The provision of a hard disk 39 in the adaptor
console which allows users to gain access to interactive unit 3 facilitates the provision of a personal video recorder
television services through the games console . The adaptor (PVR ) system in which the user can , for example , pause live
 includes a television tuner for receiving broadcast television 25 television as it is being received , for subsequent play out
channels , a communications controller which controls com -        from the hard disk 19 . In this embodiment, this control of the
munications between the adaptor and the games console and received video stream is performed by the user via the
an interface for interfacing the adaptor to the games console .    remote control 35 and the remote control interface 37.
 In a preferred embodiment, the adaptor also includes a hard          In this embodiment, the video data received by the
disc for storing video data and for storing game history data . 30 television tuner 31 and the ADSL modem 33 is encoded
The adaptor may also include a modem via which the user                MPEG video data that is encrypted using the 3DES encryp
can gain access to remote servers connected to a data                  tion technique. The decryption key 41 (labelled Key 1 )
network .                                                              necessary for decrypting the received video streams is
                                                                       provided on a smart-card 43 which is read into the adaptor
      BRIEF DESCRIPTION OF THE DRAWINGS               35               unit 3 via a smart - card reader 45 . A central processing unit
                                                                       (CPU ) 47 runs a decryption module 49 stored in a memory
   An exemplary embodiment of the invention will now be                51 using the decryption key 41 to decrypt the received video
described with reference to the following drawings in which :          data . The adaptor unit CPU 47 then re-encrypts the
   FIG . 1 is a schematic diagram illustrating an interactive          decrypted video data using an encryption module 53 stored
television system ;                                         40 in the memory 51 together with an encryption key 53
   FIG . 2 is a block diagram illustrating the main compo -    (labelled Key 2 ) stored on the smart- card 43. In this embodi
nents of an adaptor unit and a games console forming part ment, the encryption module re - encrypts the decrypted
of the system shown in FIG . 1 ;                               video data using an AES encryption technique .
   FIG . 3 is a block diagram illustrating the main compo         The re -encrypted video data is then passed to a games
nents of a video player forming part of the games console 45 console communications controller 56 which outputs the
shown in FIG . 2 ; and                                       encrypted video data to the games console 7 via a games
   FIG . 4 is a block diagram illustrating the main functional         console interface 57 (such as a USB port, an ethernet port,
components of a web browser forming part of the games '                Firewire port etc .) and a connector 59 . The encrypted video
console shown in FIG . 2 .                                             data is received at an adaptor unit interface 61 ( such as a
                                                                    50 USB port, an ethernet port, Firewire port etc . ) of the games
           DETAILED DESCRIPTION OF THE                                 console 7 and passed into the games console memory 63
                        INVENTION                                      where it is decrypted and decoded by a video player module
                                                                       65 under control of the games console central processing
Overview                                                        unit 67. In order that the video player 65 can decrypt the
  FIG . 1 is a schematic diagram illustrating an interactive 55 received encrypted video data , it must have the decryption
television system . As shown in FIG . 1 , the system includes ,        key corresponding to the encryption key 53. In this embodi
a number of user stations , two of which are shown and                 ment, this decryption key is stored in the smart- card 43 and
labelled 1- 1 and 1 - 2 . Each user station 1 includes an adaptor      is labelled Key 3 and referenced 54 . Further, in this embodi
unit ( AU ) 3 , which is connected to a television (TV ) 5    ment, it is not possible to decrypt the encrypted video data
through a games console (GC ) 7 . Each user station 1 also 60 using only the decryption key 54 . Instead , the decryption
includes a personal computer ( PC ) 9 which is also connected          key 54 must be combined with a secret 73 which is embed
to the adaptor unit 3 . The adaptor unit 3 is arranged to              ded within the compiled version of the video player 65 , to
receive broadcast video data from a broadcast media server             generate the code words necessary to decrypt the video data .
transmitter 11 or from an overhead satellite 13 via an aerial Since only the video player module 65 knows the secret 73,
15 on the user station 1 . The adaptor unit 3 can also receive 65 it is only the video player 65 which can perform the
video data from a media server 17 through a data network          decryption . Consequently , even though the personal com
19 . In this embodiment, the games console 7 can also be               puter 9 may have access to the decryption key 54 and to the
          Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 8 of 12


                                                     US 9,814 ,988 B2
encrypted video data via the connector 59 , it cannot decrypt        tions to a response generator 96 . Subsequently , when a user
the video data to regenerate the decrypted video frames.              presses a key on the remote control 35 , the remote control
Video Player                                                          interface 37 passes data identifying the key -press to the
  FIG . 3 shows in more detail the functional components of           communications controller 71 , which in turn passes the data
the video player module 65 . As shown, the video player 5 to the web browser module 89 via the games console
module 65 includes a decryption key requesting unit 81                interface 57 , the connector 59 and the adaptor unit interface
which operates , upon the initial receipt of encrypted video          61 . The key -press data is then passed to the response
data from the adaptor unit 3 , to transmit a request via the          generator 96 which interprets the key -press based on the
adaptor unit interface 61, the connector 59 and the games             instructions associated with the current menu page being
console interface 57, to the adaptor unit 3 for the appropriate 10 displayed . In this embodiment, these instructions associated
decryption key 54 for decrypting the received video data . with the menu page are Javascript instructions and the
 This request is dealt with by the games console communi     response generator 96 includes an appropriate Javascript
cations controller 71 within the adaptor unit memory 51 ,    command processor (not shown ) for interpreting the instruc
which retrieves the appropriate decryption key 54 from the tion . The response generator 96 then takes the appropriate
smart- card 43 via the smart- card reader 45 . The games 15 action based on the user ' s input, such as transmitting a
console communications controller 71 then transmits the request back to the remote media server 17 , via the adaptor
decryption key 54 back to the decryption key requesting unit unit 3 and the data network 19 , requesting a new video
81 via the games console interface 57, the connector 59 and           stream .
the adaptor unit interface 61 . The decryption key requesting    I n this embodiment, the web browser module 89 and the
unit 81 then passes the received decryption key 54 to a code 20 video player module 65 are both generated by the adaptor
word generator 83 which combines the received decryption unit 3 and downloaded , in compiled format, into the games
key 54 with the secret 73 , to generate the code words which    console memory 63. In particular, in this embodiment, both
can be used to decrypt the encrypted received video data . As         the web browsermodule 89 and the video player module 65
shown in FIG . 3 , the code words generated by the code word    are stored in uncompiled form within the hard disc 39 of the
generator 83 are then passed to a decryption engine 85 which 25 adaptor unit 3 . These programs can then be updated from
uses them to decrypt the encrypted video data received from     time to time by downloading new programs via the ADSL
the adaptor unit 3. The decrypted video data is then passed           modem 33. The uncompiled programs are then compiled by
to an MPEG decoder 87 which decodes the MPEG video                    a compiler module 98 run in the adaptor unit memory 51.
data to generate the decoded video data .                             During the compilation of the video player module 65 , the
Web Browser                                                        30 compiler 98 inserts an appropriate secret 73 so that the video
  In this embodiment, the decoded video data generated by             player 65 can decrypt the video data . In this embodiment, the
the video player module 65 is output to a web browser                 compiled versions of the web browser module 89 and the
module 89 running in the games console memory 63 . In this            video player module 65 are downloaded into the games
embodiment, it is the web browser module 89 which gen                 console memory 63 during a set-up routine when the adaptor
erates the appropriate television frames which are output to 35 unit 3 is initially connected to the games console 7 via the
the television 5 via a television interface 91. In particular, the connector 59. As those skilled in the art will appreciate , the
web browser 89 is used to combine the video frames                    transmission of the video player 65 in compiled format over
generated by the video player module 73 with menu frames              the connector 59 is secure since the compiled version of the
providing the user with different menu options relating to the        video player module 65 will not run on the personal com
interactive television system .                                    40 puter 9 . This is because , the personal computer 9 and the
   FIG . 4 is a block diagram illustrating the main functional        games console 7 operate with different processors and
components of the web browser module 89 . As shown, in                micro - instructions. Further , for added security , a new ver
this embodiment, the web browser module 89 includes an                sion of the video player module 65 can be downloaded into
HTML receiver 92 which operates to receive HTML web                   the games console memory 63 at regular intervals , in order
pages from the remote media server 17 via the data network 45 to change the secret 73 embedded therein . In this case, a
19 and the adaptor unit 3 . The HTML receiver 92 then passes          corresponding change of the AES encryption and decryption
the received HTML pages to an HTML interpreter 94 which               keys 53 and 54 will also be required to work with the new
processes the HTML file to generate the appropriate menu              secret 73 .
page for output to the television interface 91 . In this embodi-         In the event that the user wishes to play a game, the video
ment, for some of the menu pages, video data will be 50 data for the game is generated by a game controller module
displayed in a video window within the menu page . For                95 from data received from a game CD -ROM 97 via a game
these menu pages , the HTML interpreter 94 requests the               interface unit 99 . The controller module 95 also generates
appropriate video data from the video playermodule 65 . The           the video data for the game in dependence upon user inputs
received video data is then combined with the menu page        from a game pad 101 and a game controller interface 103.
video data and output to the TV interface 91 for display to 55 In this embodiment, the controller module 95 allows a user
the user on the television 5 . In this embodiment, the menu    to save a current position in a game being played by storing
pages provide the user with different options such as the             the necessary game history data in the hard disc 39 of the
accessing of an electronic programme guide , the accessing            adaptor unit 3 . In particular, if the user presses a key on the
of email, web services, video -on -demand etc . The user can          game pad 101 in order to save the game at the current
then use the remote control 35 to browse through the menu 60 position , the game controller 95 transmits a request together
pages and /or to select items from the menu pages.                    with the appropriate game history data to the games console
   In this embodiment, the HTML menu pages received from              communications controller 71 in the adaptor unit 3 via the
the remote media server 17 include instructions for the web           adaptor unit interface 61 , the connector 59 and the games
browser module 89 which associate key presses on the                  console interface 57. Upon receipt of the game history data ,
remote control 35 to the links for the other menu pages 65 the games console communications controller 71 stores the
and/ or the television services selected by the user. In this         history data in the hard disc 39 . Subsequently , if the user
embodiment, the HTML interpreter 94 passes these instruc              inputs via the game pad 101 that they wish to resume playing
          Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 9 of 12


                                                    US 9,814 ,988 B2
the game, the game controller module 95 transmits another             In the above embodiment, the adaptor unit included both
request to the games console communications controller 71          a television tuner and an ADSL modem . As those skilled in
for the appropriate game history data . Again , this request is    the art will appreciate, in an alternative embodiment one of
                    adaptor unit
transmitted via the adaptor unit interface 61,. the
                                 interface 61   the connector
                                                     connector     these video receivers may be omitted .
59 and the games console interface 57 . In response , the 5           In the above embodiment, a remote control interface was
games console communications controller 71 retrieves the           provided in the adaptor unit. Alternatively , the remote con
requested game history data from the hard disc 39 and              trol interface may be omitted or provided within the games
transmits it back to the controller 95 via the games console console  .
                                                                 In the above embodiment, the video player and the web
interface 57, the connector 59 and the adaptor unit interface
61. The controller 95 then resumes playing the game using 10 browser
                                                              adaptor
                                                                        were downloaded in compiled format from the
                                                                       unit . In an alternative embodiment, the video player
the stored history data and the game data from the CD - ROM and /or the web     browser may be provided in compiled format
97.                                                           on a CD -ROM and read into the games console via the game
   Additionally, in this embodiment, the user can request to interface . However, such an embodiment is not preferred
download new games from a remote game server 21 con - 15 because of the ease with which CD -ROMs can be copied .
nected to the data network 19 . In particular, in this embodi  In the above embodiment, the received video data was
ment, the user can gain access to the remote game server 21 initially decrypted within the adaptor unit and then re
using the web browser module 89. In particular, one of the encrypted using a different encryption technique . This is
options on one of the menu pages generated by the web              because the video data must be encrypted using a user
browser 89 includes the option to access the web page for 20 specific encryption code so that it can only be decrypted by
the game server 21 . Whilst accessing the game server 21, the       a video player having the above- described secret. However,
user can play games online and /or download games via the           as those skilled in the art will appreciate , this is not essential.
data network 19 and the ADSL modem 33 and store the                 The encrypted video data received by the adaptor unit may
game in the hard disc 39 . The user can then access the games be passed directly to the games console . In this case , the
stored in the hard disc 39 , again through appropriate navi- 25 decryption key used to decrypt the received video data
gation through themenu pages generated and controlled by           would preferably be processed by the adaptor unit with the
the web browser 89 . Once a game has been selected for             user 's secret to generate an appropriate intermediate decryp
retrieval from the hard disc 39 , the games console commu -        tion key which can be passed from the adaptor unit to the
nications controller 71 reads the game from the hard disc 39 games console over the connector. The games console can
and transmits it via the games console interface 57 , the 30 then use the user' s secret to transform the intermediate
connector 59 and the adaptor unit interface 61 to the game         decryption key into the decryption key necessary to decrypt
controller 95 which then controls the playing of the game.         the received video data . Again , since the games console only
Modifications and Alternatives                                 knows the user ' s secret, other devices (such as the personal
   In the above embodiment, the video player and the web       computer) coupled to the connector cannot decrypt the
browser were downloaded in compiled format into the 35 received video data .
 games console and the compiled video player included a           In the above embodiment, the decoded video data and the
secret that was used to decrypt the video data received from   games video data were output to a television interface. If the
the adaptor unit . Because the secret is only available within television is a digital television , then this television interface
the games console , the adaptor unit can act as the hub of an      may comprise a framebuffer. However, if the television is an
ethernet LAN network within the user station . In this case, 40 analogue television , then the television interface will include
the connector connecting the adaptor unit to the games             an appropriate analogue video signal generator which gen
console would form part of the LAN connections, with other        e rates an appropriate video signal from the digital video
computer devices, such as the personal computer being              data .
coupled to the LAN via this connector.                          In the above embodiment, a secret was embedded within
   In the above embodiment, both a video player and a web 45 the video player so that encrypted video data could be
browser were downloaded into the games console from the      transmitted over an unsecured communications link which
adaptor unit . The use of a web browser in addition to the         connected the adaptor unit to the games console . As those
video player allowed the user to interact and gain access to       skilled in the art will appreciate , a similar secret may be
services provided by remote servers coupled to the data            embedded within the web browser in order to keep secret
network . However, as those skilled in the art will appreciate , 50 any communications transmitted between the adaptor unit
the use of such a web browser is not essential. The menu           and the browser in the games console . This may be used , for
pages may be pre - stored within the games console or the          example , in order to provide a secure communications
adaptor unit and accessed by the user pressing an appropri -       channel between the games console and the remote game
ate key on the game pad or on the remote control. In such   server. This allows the game server to be able to encrypt the
an embodiment, only the video player would be downloaded 55 games which are downloaded to the games console via the
from the adaptor unit into the games console .              adaptor unit so that they cannot be accessed by a device also
   In the above embodiment, the user navigated through the  connected to the connection between the adaptor unit and
menu pages using the remote control. In an alternative             the games console . Such a secure communication link
embodiment, the user may use the game pad in addition to           between the games console and the remote game server can
or instead of the remote control to navigate through the 60 also be used , for example , to control micropayments for
menu pages .                                                playing a downloaded game. For example , the secure com
  In the above embodiment, the adaptor unit and the games          munication link may be used by the user to pay for a game
console were connected together by a connector. This con -         before it is downloaded . Alternatively , each time the game is
nector may be any appropriate connector, such as one or            played the browsermay signal this to the adaptor unit which
more wires or a wireless interface . The adaptor unit may also 65 can either increment a charge based on how long the game
be arranged in the form of a cartridge which can be inserted       has been played or send a message to the remote game server
into an appropriate slot of the games console .                    where the appropriate charge is made .
          Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 10 of 12


                                                       US 9,814 ,988 B2
  In addition to providing the games console with an                          ler is configured to store the game history data in the
interface to remote game servers , the adaptor unit also                      large capacity storage device ;
provides the games console with an interface to other users                wherein the communications controller is configured to
via the data network to which the adaptor unit is attached .                 output the video player software module and the
The user of the games console can therefore take part in 5                    encoded video data to the games console ;
network gaming in which users of different games consoles                  wherein the games console is configured to receive the
can simultaneously play a game with multiple users distrib                   video player software module from the adaptor unit,
uted at different physical locations on the data network .                   store the video player software module in the memory
  In the main embodiment described above , the encryption                    of the games console , use the console processor to
and decryption keys for the video data were stored on a 10
smart- card which could be inserted into the adaptor unit. As                 execute the video player software module , receive the
those skilled in the art will appreciate , it is not essential to             encoded video data from the adaptor unit , and use the
store these keys on a smart- card. A separate “ smart proces                  video player software module to generate decoded
sor ” may be built onto the mother-board of the adaptor unit.                 video data from the received encoded video data for
                                                                             output to the display via the display interface .
However , the use of a smart-card or the like is preferred 15     2 . The system according to claim 1, wherein the adaptor
because it is easy to replace the smart-card if it is believed
that the security of the encryption and / or decryption keys unit further comprises
has been compromised .                                            an encryption processor configured to encrypt the
                                                                      encoded video data to form encrypted video data for
   The invention claimed is :                                  20
                                                               20    output to said games console via said games console
   1 . A games system comprising                                              interface and
  a games console and                                                      wherein said console processor, in conjunction the video
  an adaptor unit ,                                                           player software module , includes
  wherein the games console comprises:                                        a decryption processor configured to decrypt the
    a console housing ;                                             25           encrypted video data .
     a game interface within said console housing config -                  3. The system according to claim 2 , wherein said video
       ured to receive a game product ;                                  player software module includes embedded data for use in
    a display interface within said console housing config -             conjunction with decrypting the encrypted video data .
         ured to interface said games console to a display ;               4 . The system according to claim 3 , wherein said adaptor
     a user interface within said console housing configured 30 unit further comprises
         to receive a user input;                                          a secure processor configured to store an encryption key
     a game controller within said console housing config                       for use by said encryption processor in conjunction
         ured to receive game data from said game interface                    with encrypting said encoded video data .
         to receive said user input from said user interface,               5 . The system according to claim 4 , wherein an interme
         and to generate therefrom game video data for output 35         diate decryption key is provided in said secure processor,
       to said display interface ;                                         wherein said communications controller is configured to
     an adaptor interface within said console housing con                    pass said intermediate decryption key to said games
        figured to couple the games console with said adap                    console via said games console interface and said
         tor unit;                                                            adaptor interface and
     a memory within the console housing configured to 40                  wherein said decryption processor is configured to
        store software modules; and                                          decrypt said encrypted video data using said embedded
     a console processor within the console housing config                   data and said intermediate decryption key .
         ured to execute the software modules stored in the              6 . The system according to claim 4 , wherein said secure
         memory ;                                                      processor is formed on a smart- card which is retractable
  wherein said adaptor unit comprises:                              45 from a smart -card reader mounted within said adaptor
     an adaptor housing ;                                                housing
     a memory within the adaptor housing configured to                     7 . The system according to claim 1 , wherein said adaptor
       store a video player software module;                             unit further comprises
     a video data receiver within said adaptor housing                     a modem within said adaptor housing configured to
         configured to receive encoded video data from a 50                   connect the adaptor unit to a data network .
         remote video provider ;                                           8 . The system according to claim 7 , wherein said games
     a games console interface within said adaptor housing               console further comprises
         configured to interface said adaptor unit to said                 a web browser within said console housing configured to
          adaptor interface of said games console ;                           receive menu pages from a remote server via said
     a   communications controller within said adaptor hous -       55       modem , said games console interface, and said adaptor
          ing configured to control communications between                    interface and configured to generate menu screens for
          the adaptor unit and said games console via said                     output to said display interface .
          games console interface and said adaptor interface ;             9 . The system according to claim 7 , wherein said games
         and                                                             console is configured to transmit and receive at least a
     a large capacity storage device configured to store at 60 portion of the game data to and from said data network via
         least one of the encoded video data , game video data ,         said modem and said adaptor unit in conjunction with
         and game data ;                                                 providing network gaming to a user.
  wherein the game controller is responsive to the user input               10 . The system according to claim 1 wherein the user
     from the user interface and configured to transmit game             input includes a first request to save a current position in a
     history data to the communications controller of the 65 first game and corresponding game history data for the first
     adaptor unit via the games console interface and the                game in the large capacity storage device and a second
     adaptor interface, wherein the communications control               request to retrieve a saved position in the first game or a
         Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 11 of 12


                                                    US 9 ,814 ,988 B2
                                                                                                   10
second game and corresponding saved game history data for                network to said games console in conjunction with
the corresponding game from the large capacity storage                    providing the network gaming to the user of the games
device .                                                                  console .
   11 . The system according to claim 1 wherein the video              17 . The adaptor unit according to claim 12 wherein the
player software module is configured to decode the encoded 5 communications controller is configured to receive a current
video data to form the decoded video data suitable for               position in a game and corresponding game history data for
display such that execution of the video player software             the game from the games console and configured to save the
module by the console processor decodes the encoded video            current position and corresponding game history data in the
data received from the adaptor unit to form the decoded              large capacity storage device .
video data for output to the display via the display interface 10      18 . The adaptor unit according to claim 12 wherein the
of the games console .                                               communications controller is configured to transmit a saved
   12 . An adaptor unit for use with a games console , the           position in a game and corresponding saved game history
adaptor unit comprising:                                             data for the game to the games console in response to a
  an adaptor housing ;                                       request from the games console , wherein the saved position
  a memory within the adaptor housing configured to store 15 and corresponding saved game history data are stored in the
     a video player software module ;                        large capacity storage device .
  a video data receiver within the adaptor housing config -     19 . The adaptor unit according to claim 12 wherein the
     ured to receive encoded video data from a remote video  video player software module is configured to decode the
     provider;                                               encoded video data to form decoded video data suitable for
  a games console interface within said adaptor housing 20 display such that execution of the video player software
     configured to interface said adaptor unit to said games         module by the games console decodes the encoded video
        wale
     console ;                                                       data output from the communications controller to form the
  a communications controller within said adaptor housing            decoded video data for output to a display via the games
     configured to control communications between the     console .
     adaptor unit and said games console via said games 25 20 . A games console for use with an adaptor unit, the
    console interface ; and                                          games console comprising :
  a large capacity storage device configured to store the              a console housing ;
     encoded video data ;                                              a game interface within said console housing configured
  wherein the communications controller is configured to                  to receive a game product;
     receive game history data from the games console via 30           a display interface within said console housing configured
      the games console interface and to store the received               to interface said games console to a display ;
     game history data in the large capacity storage device ;          a user interface within said console housing for receiving
  wherein the communications controller is configured to                  user input;
      output the video player software module to the games             a game controller within said console housing configured
      console for execution and to output encoded video data 35           to receive game data from said game interface , to
     to the games console for decoding by the video player                receive said user input from said user interface , and to
      software module.                                                    generate therefrom game video data for output to said
   13 . The adaptor unit according to claim 12 , further                  display interface , wherein the game controller is
comprising                                                                responsive to the user input from the user interface and
   an encryption processor configured to encrypt the 40                   configured to transmit gamehistory data to the adaptor
     encoded video data to form encrypted video data for                 unit;
     output to said games console via said games console               an adaptor interface within said console housing config
      interface and                                                      ured to couple the games console with said adaptor
   a secure processor within said adaptor housing configured              unit;
      to store an encryption key for use by said encryption 45         a memory within the console housing configured to store
      processor in conjunction with encrypting said encoded               software modules ; and
     video data .                                                      a console processor within the console housing configured
   14 . The adaptor unit according to claim 13 , wherein said             to execute the software modules stored in the memory ;
secure processor is retractable from said adaptor housing              wherein the games console is configured to receive a
and is formed on a smart -card and                        50
                                                          50              video player software module from the adaptor unit,
  wherein said adaptor housing includes                                   store the video player software module in thememory,
     a smart -card reader configured to read the encryption              use the console processor to execute the video player
       key stored by the secure processor from said smart                 software module , receive encoded video data from the
        card .                                                            adaptor unit, and use the video player software module
   15 . The adaptor unit according to claim 12 , further 55   to generate decoded video data from the received
comprising                                                    encoded video data for output to the display via the
   a modem within said adaptor housing configured to          display interface ;
      connect the adaptor unit to a data network .          wherein , in response to user input including a first user
   16 . The adaptor unit according to claim 15 , wherein said            activation to request that a current position in a first
adaptor unit is configured to receive at least a portion of the 60        game be saved , the game controller is configured to
game data from said games console and to transmit the game                transmit a first request to the adaptor unit to save the
data received from the games console to said data network                 current position in the first game and corresponding
in conjunction with providing network gaming to a user of                game history data in the adaptor unit ;
the games console ;                                                    wherein , in response to user input including a second user
  wherein the adaptor unit is configured to receive at least 65          activation to request to resume play of the first game or
    a portion of the game data from said data network and                 a second game from a saved position , the game con
     to transmit the game data received from the data                     troller is configured to transmit a second request to the
         Case 6:20-cv-00455-ADA Document 1-1 Filed 06/02/20 Page 12 of 12


                                                     US 9 ,814 ,988 B2
                                                                                                      12
     adaptor unit for retrieval of the saved position and                 receiving, at said adaptor unit , encoded video data from a
     corresponding saved game history data for the corre                    remote video provider;
     sponding game from the adaptor unit and to resume                    outputting the encoded video data from said adaptor unit
     play of the corresponding game from the saved position                 to said games console through said games console
     using the saved game history data .                                    interface and the adaptor interface ;
  21 . The games console according to claim 20 , further                  decoding, in said games console , said encoded video data
comprising                                                                  using the video player software module to generate
  a web browser within said console housing configured to                   decoded video data ;
                                                                          generating game video data based at least in part on the
     receive menu pages from a remote server via a modem                    received game data and the received user input;
     in said adaptor unit and to generate menu screens for                outputting the decoded video data and the game video
     output to said display interface .                                     data via a display interface associated with the games
  22 . The games console according to claim 21, wherein the                 console to a display;
games console is configured to transmit and receive at least              in response to the user input, transmitting game history
a portion of the game data to and from said data network via 16              data from the games console to the adaptor unit ;
said modern and said adaptor unit in conjunction with                     storing the game history data at the adaptor unit in a large
providing network gaming to a user.                                         capacity storage device;
   23 . The games console according to claim 20 wherein the               saving a current position in a first game and correspond
video player software module is configured to decode the                    ing game history data for the first game in the large
encoded video data to form the decoded video data suitable 20               capacity storage device in response to a first user
for display such that execution of the video player software                activation received in the user input, the first user
module by the console processor decodes the encoded video                   activation representing a first user request to save the
data received from the adaptor unit to form the decoded                     current position in the first game; and
video data for output to the display via the display interface .          retrieving a saved position in the first game or a second
  24 . A method of providing decoded video data to a 25                     game and corresponding saved game history data for
display, the method comprising:                                             the corresponding game from the large capacity storage
  interfacing an adaptor unit with a games console via a                    device in response to a second user activation received
     games console interface associated with the adaptor                    in the user input, the second user activation represent
     unit and an adaptor interface associated with the games                ing a second user request to resume play of the first
     console ;                                                              game or the second game from the corresponding saved
                                                                   30
                                                                   30       position .
  receiving game data associated with a game product at the               25 . The method according to claim 24 wherein the video
     games console ;                                          player software module is configured to decode the encoded
  receiving user input at the games console ;
  outputting a video player software module from the video data to form the decoded video data suitable for
                                                              display such that execution of the video player software
    adaptor unit to the games console through the games 3535 module
    console interface and the adaptor interface;                       by the games console decodes the encoded video
                                                              data received  from the adaptor unit to form the decoded
  receiving, at the games console , the video player software video data for output
     module ;                                                                       to the display via the display interface
  executing the video player software module on the games               of the games console.
     console ;                                                                                *   *        *   *
